Reversing.
On the former appeal of this case (204 Ky. 5, 263 S.W. 366) we directed the trial court to make Mrs. Lewis such an allowance for her son as might be proper under the circumstances. The trial court made the other allowances *Page 81 
as directed, and allowed Mrs. Lewis $50 per month for the maintenance of her son. The proof relative to the wealth of Mr. Lewis is no more satisfactory upon this appeal than it was on the former appeal, but it appears he has an income of between $500 and $600 per month. We feel this allowance should have been $75 per month until the further order of the court, this allowance to date back to the first judgment.
The judgment is reversed for consistent proceedings.